DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the first and second opposing side couplings are buckles, when claim 1 requires the first and second side couplings to be levers. It is unclear if the levers are associated with the buckles or not.

Claim 9 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if an additional lever is being claimed with each buckle, or if this should refer to “the lever” of the buckles as presented in claim 8. The examiner is interpreting the buckles to each have one lever.

Claim 10 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what structure is required to read on the claim, since applicant is positively reciting helmet structure, “the corresponding front receiver” when the previously recited claim only require the chin bar and not the helmet.

Claim 10 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “each hook” is referring to, is this the hooks of the buckles or are these hooks helmet structure? It is unclear what applicant is requiring structurally of the claim and if the claim is further limiting the chin bar structure or not.

Claim 11 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if applicant is positively claiming the helmet or not. The previously presented claims refer to the helmet only functionally, but the limitation “the helmet at a bottom of the open front side” appears to positively reciting the helmet along with the chin bar. It is unclear what is required structurally to read on the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGinn et al. (US 2012/0117717) in view of Kim (US2012/0284905).
In regard to claim 1, McGinn et al. teaches a chin bar (chin bar/mandible: 36) configured to removably attach to a helmet (paragraph 00136), wherein the chin bar comprises opposing terminating ends (see ends of chin bar in figures 73, 77 and 79 at ends of strap), a first side coupling, and a second side coupling opposite the first side coupling (attachment bases: 62, 64), each of the first and second side couplings comprising an attachment and a base configured to releasably engage with the helmet at respective first and second side recesses of the helmet (paragraph 0140); wherein the chin bar is configured to wrap circumferentially around and overlap an outer surface of the helmet and extend forward of the helmet at a bottom of an open front side of the helmet when the chin bar is attached to the helmet (see figures 1-3 and 73, 77 and 79); and wherein the opposing terminating ends are attached to each other through a rear coupling configured to tighten the chin bar circumferentially against the outer surface of the helmet in a closed position and configured to loosen the chin bar circumferentially against the outer surface of the helmet in an open position so that the chin bar is removable from the helmet while the helmet is worn by a mountain biker (rear coupling is 1250, 1252: see figures 73, 77 and 79; paragraph  0255 detailing open and closed positions, chin bar is capable of being removed from the helmet when the helmet is worn).  
However, McGinn et al. fails to teach the first and second side couplings comprising a lever operable between an open position and a closed position and the base configured to releasably engage with the helmet at respective first and second side recesses of the helmet when the lever is in the closed position.

Kim teaches a chin guard that is removably attached to a helmet via side couplings (chin guard: 20 couplings: 60), wherein each of the first and second side couplings comprising a lever operable between an open position and a closed position and a base configured to releasably engage with the helmet at respective first and second side recesses of the helmet when the lever is in the closed position (lever: 60 and base is 56: see figures 3A, 3B and paragraph 0041-0042).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the attachment of the chin guard of McGinn et al. with the chin guard attachment of Kim, since the attachment of the chin guard of McGinn et al. provided with a lever attachment that is able to be opened and closed to attach to the helmet would provide a chin guard attachment that is more secure due to the opening and closing of the lever to lock in position on the helmet.

 	In regard to claim 2,  McGinn et al. teaches wherein the rear coupling (1250, 1252) is further configured to attach the opposing terminating ends together in the closed position (see figure 79 detailing the closed position), and configured to release the opposing terminating ends from each other in the open position (see figures 73 and 77 detailing the open position).  

 	In regard to claims 3 and 14, McGinn et al. teaches wherein the rear coupling comprises a rear buckle (1250, 1252 is a buckle: see figures 73, 77 and 79).  

 	In regard to claim 5, the combined references teach wherein the first and second side couplings of the chin bar are first and second opposing side buckles, and wherein a portion of each of the first and second opposing side buckles is configured to engage a different one of the first and second side recesses17Attorney Docket No. P23640US02 Client Ref.: 23072-US-02on the helmet when the respective side buckle is in a closed position to couple the chin bar circumferentially around the helmet (McGinn et al. teaches chin bar having connectors attached to recesses in helmet)(Kim teaches first and second side couplings that are buckles due to the lever (60) and attachment (55) that engage in recesses (54) on the helmet: see figures 2 and 3: paragraph 0040).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the attachment of the chin guard of McGinn et al. with the chin guard buckle attachment of Kim, since the attachment of the chin guard of McGinn et al. provided with a lever buckle attachment that is able to be opened and closed to attach to a helmet provides a chin guard attachment that is more secure due to the opening and closing of the buckle lever to lock in position on the helmet.

 	In regard to claim 6, Kim teaches wherein each of the first and second opposing side buckles (60 and 55) further comprises a hook (60) configured to engage with a different front receiver (55) of a helmet comprising two front receivers separate from and proximate to the two side recesses when the respective buckle is in the closed position (see figures 1 and 2 receivers and hooks are located on both sides of helmet and chin guard, paragraphs 0040-0042).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the attachment of the chin guard of McGinn et al. with the chin guard buckle attachment of Kim, since the attachment of the chin guard of McGinn et al. provided with a lever buckle attachment that is able to be opened and closed to attach to a helmet provides a chin guard attachment that is more secure due to the opening and closing of the buckle lever to lock in position on the helmet.

 	In regard to claim 7, Kim teaches wherein the chin bar further comprises two alignment protrusions configured to engage with two alignment recesses on the helmet (see protrusions of fixing wing: 59 on each side that engage with fixing opening: 53 on each side of helmet, see figure 2 and paragraph 0059).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the attachment of the chin guard of McGinn et al. with the chin guard attachment and protrusion of Kim, since the attachment of the chin guard of McGinn et al. provided with an attachment having a protrusions would provide a chin guard attachment that is more secure to the helmet due to the additional attachment protrusion.

 	In regard to claim 8, McGinn et al. teaches a chin bar (chin bar/mandible: 36) configured to removably attach to a helmet having an outer surface (paragraph 00136), an open front side, and first and second side recesses on respective left and right sides of the helmet (see helmet: 34), wherein the chin bar (36) comprises opposing terminating ends and configured to cover a portion of the open front side of the helmet and wrap around and overlap the outer surface of the helmet along a bottom rear of the helmet (see figures 1-3 and 73, 77 and 79), the chin bar further comprising a buckle on each side of the chin bar (buckle: 62), each buckle comprising a buckle base (380) sized to fit within the respective first and second side recesses on opposing sides of the helmet (see figures 32-35), wherein each buckle is configured to engage the chin bar to the helmet (see figures 32-35); wherein the chin bar further comprises a rear coupling at the opposing terminating ends of the chin bar (rear coupling: 1250, 1252), the rear coupling attaching the opposing terminating ends of the chin bar to each other18Attorney Docket No. P23640US02 Client Ref.: 23072-US-02and operable between an open position and a closed position that reduces the circumference of the chin bar and tightens the chin bar circumferentially against the outer surface of the helmet (see figures 73, 77 and 79 detailing both open and closed positions of the rear coupling).  
 	However, McGinn et al. fails to teach each buckle comprising a buckle base sized to fit within the respective first and second side recesses on opposing sides of the helmet, wherein each buckle is configured to engage the chin bar to the helmet in a closed position, and release the chin bar from engagement with the helmet in an open position; wherein each buckle further comprises a buckle lever movable between the open position and the closed position.
Kim teaches a chin guard that is removably attached to a helmet via side buckles (chin guard: 20 buckles: 56 and 60), wherein each of the first and second side buckles comprising a lever (60) movable between an open position and a closed position (see figures 3A and 3B) and each buckle (56, 60) configured to engage the chin bar to the helmet in a closed position, and release the chin bar from engagement in an open position (see figures 3A and 3B and paragraphs 0041-0042).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the attachment of the chin guard of McGinn et al. with the chin guard buckle attachment of Kim, since the attachment of the chin guard of McGinn et al. provided with a buckle lever attachment that is able to be opened and closed to attach to the helmet provides a chin guard attachment that is more secure due to the opening and closing of the lever to lock in position on the helmet.

 	In regard to claim 9, Kim teaches wherein each of the buckles further comprises a hook (hook at end of 60) operably coupled to a lever (60) such that movement of the lever from the open position to the closed position draws the hook closer to the base (see figures 3A and 3B, hook is drawn closer to top edge of the base), the hook being configured to engage a corresponding front receiver on the helmet when the lever is in the closed position (hook at end of lever 60 engages helmet receiver: 55, see figure 3A).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the attachment of the chin guard of McGinn et al. with the chin guard hook attachment of Kim, since the attachment of the chin guard of McGinn et al. provided with a hook lever attachment that is able to be opened and closed to attach to the helmet providing a chin guard attachment that is more secure due to the opening and closing of the lever and the hook which locks to the helmet.


 	In regard to claim 10, Kim teaches wherein the corresponding front receiver to each hook is separate from and proximate to each of the respective first and second side recesses of the helmet.  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the attachment of the chin guard of McGinn et al. with the chin guard hook attachment of Kim, since the attachment of the chin guard of McGinn et al. provided with a hook lever attachment that is able to be opened and closed to attach to the helmet providing a chin guard attachment that is more secure due to the opening and closing of the lever and the hook which locks to the helmet receiver.

 	In regard to claim 11,  McGinn et al. teaches wherein the chin bar extends forward of the helmet at a bottom of the open front side when the chin bar is attached to the helmet (see figures 2, 72, 77 and 79).  

 	In regard to claim 12, McGinn et al. teaches wherein the rear coupling (1250, 1252) is further configured to attach the opposing terminating ends together in the closed position, and configured to release the opposing terminating ends from each other in the open position (see figures 72, 77 and 79 detailing open and closed positions).  

 	In regard to claim 13,  McGinn et al. teaches wherein the rear coupling (1250, 1252) is configured to tighten the chin bar circumferentially against the outer surface of the helmet in a closed position and configured to loosen the chin bar circumferentially against the outer surface of the helmet in an open position so that the chin bar is removable from the helmet while the helmet is worn by a mountain biker (see figures 72, 77 and 79 detailing open and closed positions, the chin bar would be able to be removed from the helmet when the helmet is worn as desired).  

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGinn et al. (US 2012/0117717) and Kim (US 2012/0284905) as applied to claims 1 or 8 above, and further in view of Tapocik (US 5,621,923).
 	McGinn et al. and Kim fail to teach the rear coupling comprises a lever. 
 	In regard to claims 4 and 15, Tapocik teaches a rear coupling of a device to a helmet, wherein the rear coupling comprises a rear lever (see figure 1, 7 and 3; column 3, lines 3-13 detailing ski boot type adjustment buckle which has a lever).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the rear coupling of McGinn and Kim with the lever coupling device as taught by Tapocik, since the rear coupling of McGinn being a lever coupling device would provide a coupling device that allows for a secure attachment that can be fastened and unfastened with one hand.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,129,432. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent to 11,129,432 both teach a chin guard that is removably attachable to a helmet via side couplings and a rear coupling and further wherein the side and rear couplings are buckle levers (see claims 1-15 of instant supplication vs. claims 1-16 of US 11,129,432). The patent of US 11,129,432 is narrower in scope since it also claims that helmet structure along with the chin guard structure.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,238,165. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent to 10,238,165 both teach a chin guard that is removably attachable to a helmet via side couplings and a rear coupling and further wherein the side and rear couplings are buckle levers (see claims 1-15 of instant supplication vs. claims 1-15 of US 10,238,165). The patent of US 10,238,165 is narrower in scope since it also claims that helmet structure along with the chin guard structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Zanchi (US 9,655,398) is of particular relevance to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732